Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 - 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 8,360,688) and Sprague et al. (US 2012/0003049).
Regarding claim 1, Gunn discloses a pipeline protection and leveling device for an underground pipeline comprising: a permeable housing structure (geotextile bag 10) having a left side and a right side, a top and a bottom, wherein said top has an opening; at least one excavator hook lift strap (loading loops 70); at least one upright lift strap (sling 50); at least one side lift strap (70A); a top opening closure 
Regarding claim 3, Gunn further discloses said permeable housing structure (10) is used to contain filling particles (gravel or other ballasting material) (col. 1, lines col. 2, lines 20 - 26 and 65 - 67).
Regarding claim 5, Gunn further discloses the at least one side lift strap (70A) is positioned horizontally perpendicular from the right side or the left side of the permeable housing (10) (Fig. 4). Examiner takes the position that when a horizontal force is applied to the flexible side lift strap of Gunn, the side lift strap is positioned horizontally perpendicular from the left side or the right side of the 
Regarding claim 6, Gunn further discloses said upright lift strap (50) is positioned along the top of the permeable housing structure (Figs. 3 and 4).
Regarding claim 7, Gunn further discloses said at least one side excavator hook strap (70) is positioned adjacent either side along the top opening of the permeable housing structure (10) (Figs. 2 - 4).
Regarding claim 9, Gunn further discloses the top of the permeable housing structure after the permeable housing structure has been filled (col. 3, lines 45 - 47). Gunn fails to disclose the top is rolled up and tucked in. Sprague teaches securing the top of a bag after the top of the bag is rolled up (paragraph 0008). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the securing apparatus comprising straps as disclosed by Gunn, as discussed above, with the rolling of the top prior to tying the top closed as taught by Sprague to provide a more secure means for closing the bag to provide extra protection against fill material spilling out of the tied housing. Sprague fails to teach tucking in the top. Examiner maintains that Fig. 2 of the present application illustrates the top of the housing rolled closed and tied with straps but does not teach tucking the top. Therefore, Gunn in view of Sprague teaches the aforementioned limitation inasmuch as the present application does.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. in view of Sprague et al. as applied to claim 1 above, and further in view of Connors (US 2014/0255104). Gunn further discloses the permeable housing structure is made of geotextile (col. 2, lines 65 - 67). Gunn in view of Sprague fails to explicitly disclose woven polypropylene or other woven plastic. Connors teaches a permeable housing comprising a breathable, woven polypropylene (paragraph 0028). It would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lupton et al. (GB 2131909) in view of Gunn et al. and Sprague et al.  Lupton discloses a pipeline protection and leveling process comprising the steps of placing a permeable housing structure (grout bag 8) and a pipeline section in a trench; filling a permeable housing structure (8) with filling particles (grout); and resting a pipeline section on said permeable housing structure (Figure; page 1, lines 5 - 7, 48 - 56, and 99 - 113). Lupton fails to disclose a permeable housing structure, that is substantially oval in cross section, having a left side, a right side, a bottom and an open top with filling particles through said open top; closing said open top with a top opening closure mechanism by tying a pair of straps together to close said open top, where the pair of tying straps closes the top opening of the permeable housing structure by securing the top in place after the top of the permeable housing structure is rolled up; lifting said permeable housing structure and thereafter lowering said housing structure into a trench with a lifting mechanism connected to an upright strap, a side strap or an excavator hook strap attached to the housing structure. Gunn teaches a permeable housing structure (10) having a left side, a right side, a bottom and an open top with filling particles through said open top; closing said open top with a top opening closure mechanism (47) by tying a pair of straps (Fig. 3 illustrates drawstring 47 comprises two straps), where the pair of tying straps closes the top opening of the permeable housing structure by securing the top in place; lifting said permeable housing structure and thereafter lowering said housing structure with a lifting mechanism connected to an upright strap (50), a side strap (70A) or an excavator hook strap (70) .
Response to Arguments
Applicant's arguments filed 04 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that changing the shape of the prior art apparatus would not be obvious to one of ordinary skill in the art because the shape of the container is significant as seen by the focus on the weight retaining its shape.  Examiner replies that it would have been obvious to one of ordinary skill in the art to modify the permeable housing structure as disclosed by Gunn such that the housing is substantially oval in cross-section to make it easier to tuck the ends of the floor panels of the housing structure under the pipeline, thereby maintaining the position, shape, and distribution of weight of the housing structure relative to the pipeline.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/12/2021